DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method comprising: 
obtaining a network policy indicating network operation parameters for a network; 
generating, at a server, an event policy for controlling one or more wireless beacon devices in the network based on the network policy and capabilities of the one or more wireless beacon devices; 
detecting an event in the network, the event relating to one or more of a change of a location or a battery power level of a wireless beacon device of the one or more wireless beacon devices; 
determining whether the event matches the event policy; 
when the event matches the event policy, generating programming information for configuring the one or more wireless beacon devices, the programming information indicating one or more functions to be performed by the one or more wireless beacon devices; and 
forwarding the programming information via one or more wireless access points to the one or more wireless beacon devices for configuring the one or more wireless beacon devices based on the programming information.

Regarding claims 9 and 16, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Consequently, all dependent claims, claims 2-9, 10-12, 15 and 17-22 are also allowed, resulting the allowance indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/HARRY H KIM/           Primary Examiner, Art Unit 2411